DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant's argument, filed on 01/04/2021 has been entered and carefully considered.
Applicant's arguments with respect to claims 1, 8 and 15 under pre-AIA  35 U.S.C. 103(a), have been fully considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

Claims 1, 6, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GLADWIN, et al. (US 20110125771) in view of Khoury (US 20080120310) further in view of Grube et al. (US 20110029742). 

With respect to claims 1, 8 and 15, GLADWIN teaches  a method for use in a distributed storage network (DSN) (GLADWIN, see FIG. 1  and paragraph [0033] at least one distributed storage (DS) processing unit 16, at least one DS managing unit 18, at least one storage integrity processing unit 20, and a distributed storage network (DSN) memory 22 coupled via a network 24.), the method comprising:
encrypting the plurality of data segments to produce an encrypted data segments (GLADWIN, see paragraphs [0038-0039] the DS managing unit 18 determines a number of slices (e.g., the number that a data segment of a data file and/or data block is partitioned into for distributed storage) and a read threshold value (e.g., the minimum number of slices required to reconstruct the data segment). The DS managing module 18 creates and stores, locally or within the DSN memory 22, user profile information. The user profile information includes one or more of authentication information, permissions, and/or the security parameters. The security parameters may include one or more of encryption/decryption scheme, one or more encryption keys, key generation scheme, and data encoding/decoding scheme);
encoding the encrypted data segments to generate, for each data segment, a set of encoded data slices including a plurality of individual encoded data slices (GLADWIN, see paragraph [0097] the method begins at step 118 where a processing module receives, from a requesting device, a read request for data stored as a plurality of sets of encoded data slices in a dispersed storage network (DSN) memory. Note that the read request may include one or more of a read request command, a user ID, a data object name, a hash of the data object, a data size, a data type, a priority indicator, a security indicator, and a performance indicator),
the DS managing unit determines a number of slices (e.g., the number that a data segment of a data file and/or data block is partitioned into for distributed storage) and a read threshold value (e.g., the minimum number of slices required to reconstruct the data segment). The DS processing error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48, which is represented as X slices per data segment. The number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme. Paragraphs [0050-0053] further discloses the device encodes and slices the data file and/or data block it has to store. The device then transmits the slices to the DSN memory via its DSN interface and the network. The DS processing unit 16 issues slice read commands to at least a threshold number of the DS units storing the requested data (e.g., to at least DS units for a 16/10 error coding scheme). Each of the DS units receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit . Once the DS processing unit 16 has received a read threshold number of slices for a data segment. Furthermore, paragraph [0064] discloses the read threshold (e.g., T=10, when X=16) corresponds to the minimum number of error-free error coded data slices required to reconstruct the data segment);
transmitting, for a particular data segment, a set of write slice requests to a DSN memory, the set of write slice requests including the set of encoded data slices (GLADWIN, see paragraph [0071] write operation, the pre-slice manipulator 75 receives a data segment 90-92 and a write instruction from an authorized user device. The pre-slice manipulator 75 determines if pre-manipulation of the data segment 90-92 is required and, if so, what type. The pre-slice manipulator 75 may make the determination independently or based on instructions from the control unit 73, where the determination is based on a computing system-wide predetermination, a table lookup, vault parameters associated with the user encoded data slices to the DSN memory for storage therein. The method continues at step 110 where the processing module generates a unique retrieval matrix for the requesting device, wherein the unique retrieval matrix identifies a sub-set of encoded data slices of the set of encoded data slices for subsequent retrieval of the at least a portion of the data. Note that the unique retrieval matrix includes at least one of a pillars list, a segmenting protocol, a pre-slice data manipulation function, a forward error correction encoding function, a slicing pillar width, a post-slice data manipulation function, a write threshold, and a read threshold), and 
the set of write slice requests including a data tag associated with the particular data segment (GLADWIN, see paragraph [0066] the source name may contain a file identifier (ID) (i.e. data tag), a vault generation number, a reserved field, and a vault identifier (ID). As another example, the gateway module may generate the file ID based on a hash function of the data object. Prior to outputting the error coded data slices of a data segment, the grid module may perform post-slice manipulation on the slices. If enabled, the manipulation includes slice level compression, encryption, CRC, addressing, tagging, and/or other manipulation to improve the effectiveness of the computing system. Paragraphs [0072, 0076] the pre-slice manipulator 75 manipulates the data segment 90-92 in accordance with the type of manipulation. For example, the type of manipulation may be compression, signatures, Elliptic Curve DSA, Secure Hash Algorithm, etc.), watermarking, tagging, encryption (e.g., Data Encryption Standard, Advanced Encryption Standard, etc.), adding metadata (e.g., time/date stamping, user information, file type, etc.), cyclic redundancy check, and/or other data manipulations to produce the pre-manipulated data segment);
determines that substantially identical data is currently stored in the DSN memory, the method continues at step 114 where the processing module generates a second unique retrieval matrix for the subsequent requesting device. For example, the first requesting device is assigned a unique combination of pillars 1-24 and the second requesting device is assigned a unique combination of pillars 1-22, 25, and 31. The method continues at step 116 where the processing module sends the second unique retrieval matrix to the requesting device and/or stores the second unique retrieval matrix).
GLADWIN yet fails to explicitly disclose generating a data tag associated with the data segment;
However, Khoury discloses generating a data tag associated with the data segment (Khoury, see abstract and paragraph [0008] the set of digital objects, such as digital images and audio files for example, may include a number of individual digital objects each associated with a data tag. The data tag may represent some information related to the respective digital object, such as date, location, and/or text description, for example. The set of digital objects may be identified and each digital object compared with each other. A subset/superset relationship may be computed among the data tags to determine a parent data segment and a child data segment of a hierarchical data structure. Each parent data segment and child data segment may each be labeled with a related data tag and each may be populated with one or more related digital objects. The hierarchical data structure may be displayed. Paragraph [0025] further discloses each digital object 201A-B may have an associated data tag 202A-C. A digital object 201A-B may have more than one data tag 202A-C associated with it. For illustration, in FIG. 2, digital object 201A is associated with one data tag 202A, and digital object 201B is associated with two data tags 202B-C);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN with the teaching of Khoury providing the method allows displaying the parent data segment without displaying the child data segment. The data tags can improve the efficiency and speed of processing the hierarchical data structure, where the combination of 
GLADWIN-Khoury-Grube yet fails to explicitly disclose dividing a data object into a plurality of data segments:
determining, based on the data tag associated with the particular data segment, whether a first individual encoded data slice of the set of encoded data slices is a duplicate of a second individual encoded data slice already stored within the DSN memory; and 
However, Grube discloses dividing a data object into a plurality of data segments (Grube, see paragraph [0050] the computing core may generate the EC data slices by dividing the data (or data object) into Y data segments, error code each of the Y data segments, and slice an encoded data segment into X EC data slices):
determining, based on the data tag associated with the particular data segment, whether a first individual encoded data slice of the set of encoded data slices is a duplicate of a second individual encoded data slice already stored within the DSN memory (Grube, see paragraph [0171] the duplication parameter may specify that the data object be converted into one, two, or more sets of EC data slices where each set may have a different error control parameter set and that the EC data slices be stored in one, two, or more memory layers to provide another measure of resiliency. For example, the memory controller may initiate a storage sequence by determining the duplication parameter where the determination is based on a vault table lookup, the data object type, a user identifier, a resiliency indicator, and/or a prioritization indicator. The memory controller may produce a first set of EC data slices utilizing a first set of error control parameters and a second (duplicate) set of EC data slices utilizing a second set of error control parameters. Paragraphs [0177-0179] further discloses the memory controller may initiate a storage sequence by determining the duplication parameter where the determination is based on a vault table lookup, the data object type, a user identifier, a resiliency indicator, and/or a prioritization indicator. The memory controller may produce a first set of EC data slices utilizing a first set of error control parameters (e.g., pillar width 4, read threshold 3) and a second (duplicate) set of EC data slices utilizing a second set of error control parameters); and


With respect to claims 6, 13 and 18, GLADWIN-Khoury-Grube teaches  the method, further comprising:
in response to determining that the first individual encoded data slice is not duplicated within the DSN memory:
storing the first individual encoded data slice at a location associated with a distributed storage (DS) unit included in the DSN memory (GLADWIN, see Abstract, portion of the data using an error coding dispersal storage function to produce a set of encoded data slices, sending the set of encoded data slices to the DSN memory for storage therein,…Paragraphs  [ 0081-0083, 0086] further  discloses If data object 1 is not already stored in the DSN memory 22, the DS processing unit 16 stores the data object 1 in the DSN memory as one or more sets of encoded data slices in light of a de-duplication process (or processes). When the data object 1 is already stored, the DS processing unit follows the de-duplication process (or processes) to store de-duplicated copies of the data object 1, where de-duplication process includes one or more of a unique pillar combination scheme, an encryption and compression scheme as the de-duplication process, and/or an optimization factor scheme. The resulting compressed value may then be error encoded to produce one or more sets of encoded data slices and stored in the DSN memory 22. Alternatively, the data object 1 represented an encoded data slice, where the resulting compressed value is provided to one of the DS units of the DSN memory 22. Furthermore, FIGS. 8, 9 and paragraphs [0094- 0099] discloses FIG. 8 is a flowchart illustrating an example of retrieving a data object. The method begins at step 118 where a processing module receives, from a requesting device, a read request for data stored as a plurality of sets of encoded data slices in a dispersed storage network (DSN) 
outputting, to other DS units included in the DSN memory, information associating a storage location of the first individual encoded data slice with the data tag (GLADWIN, see paragraph [0068] The storage module 84 performs an integrity check on the outbound encoded data slices and, when successful, identifies a plurality of DS storage units based on information provided by the grid module 82. The storage module 84 then outputs the encoded data slices 1 through X of each segment 1 through Y to the DS storage units 36. Each of the DS storage units 36 stores its EC data slice(s) and maintains a local virtual DSN address to physical location table to convert the virtual DSN address of the EC data slice(s) into physical storage addresses).

With respect to claim 20, GLADWIN-Khoury-Grube teaches the distributed storage network (DSN) memory, wherein:
the reference to a location where the second encoded data slice is stored includes a reference to an alternate DS unit (GLADWIN, see paragraphs [0048-0049, 0068, 0098], the first slice of each of the data segments is to be stored in a first DS unit 36, the second slice of each of the data segments is to be stored in a second DS unit 36, etc. In this manner, the data is encoded and distributedly stored at physically diverse locations to improved data storage integrity and security. Paragraphs [0129-0132] further discloses such a determination may be based on one or more of pillar combinations already tried, a number of available combinations, an estimation of the number of common users that may store this same data object, an actual number of common users storing this same data object, a subscription level indicator (e.g., pay for more combinations), the user ID, the retrieval request, a vault lookup, a virtual DSN address to physical location table, converting a data object name to slice names (e.g., as discussed previously), a predetermination, a command, the data object name, the data size, the data type, a hash of the data object, the priority indicator, the security indicator, and the performance indicator). 

Claims 2, 4-5, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over GLADWIN, et al. (US 20110125771) in view of Khoury (US 20080120310) in view of Grube et al. (US 20110029742)further in view of VAS et al. (US 20110314346). 

With respect to claims 2 and 9, GLADWIN-Khoury-Grube teaches  the method, further comprising:
generating a key(GLADWIN, see paragraphs [0039] the security parameters may include one or more of encryption/decryption scheme, one or more encryption keys, key generation scheme, and data encoding/decoding scheme. Paragraphs [0084-0087] the DS processing unit 16 generates an encryption key from the data object 1 for the first storage instance of the data object. For example, the encryption key may be substantially equal to the data object 1, may be substantially equal to a representation of the data object 1 (e.g., a function has been performed on the data object 1), and a result of a mathematical function performed on the data object 1) 
GLADWIN-Khoury--Grube yet fails to explicitly disclose masking the key to generate a masked key; and including the masked key in the particular data segment prior to generating the set of encoded data slices. 
However, VAS discloses masking the key to generate a masked key; and including the masked key in the encrypted data segment prior to generating the set of encoded data slices (VAS, see FIG. 17A and paragraphs [0167-00169] the deterministic AONT encoder includes a key generator 296, an encryptor 298, a hashing function 300, a masking function 302, and a combiner 304 to transform data 306 (e.g., a data segment) into a secure package 316. The key generator 296 generates a deterministic key 308 from the data 306. The generation of the deterministic key 308 includes performing a function on the data 306 to produce the deterministic key 308, wherein the function includes one or more of a hashing function (e.g., message digest (MD)-5, secure hash algorithm (SHA)-1, SHA-256, SHA 512), a checksum function, a hash-based message authentication code (HMAC) (e.g., HMAC-MD-5), a mask generating 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN-Khoury-Grube with the teaching of VAS providing the network maintenance can be performed by identifying the slice name information error in equipment within the system needs replacing, upgrading, repairing, and/or expanding. The slice name information error in DSN in computing system can be effectively identified, where the combination of elements according to known methods would yield a predictable result, (VAS, see paragraphs [0014, 0062]).  

With respect to claims 4 and 11, GLADWIN-Khoury-Grube teaches the method, yet fails to explicitly disclose further comprising:
generating the data tag by applying a deterministic function to the data segment prior to encrypting the data segment. 
However, VAS discloses further comprising:
generating the data tag by applying a deterministic function to the particular data segment prior to encrypting the data segment (VAS, see paragraph [0086] Prior to outputting the error coded data slices of a data segment, the grid module may perform post-slice manipulation on the slices. If enabled, the manipulation includes slice level compression, encryption, CRC, addressing, tagging, and/or other manipulation to improve the effectiveness of the computing system.  FIG. 17A and paragraphs [0167] further discloses a deterministic all or nothing transform (AONT) encoder. The deterministic AONT encoder includes a key generator 296, an encryptor 298, a hashing function 300, a masking function 302, and a combiner 304 to transform data 306 (e.g., a data segment) into a secure package The key generator 296 generates a deterministic key 308 from the data 306. The generation of the deterministic key 308 includes performing a function on the data 306 to produce the deterministic key 308, wherein the function includes one or more of a hashing function (e.g., message digest (MD)-5, secure hash algorithm (SHA)-1, SHA-256, SHA 512), a checksum function, a hash-based message authentication code (HMAC) (e.g., HMAC-MD-5), a mask generating function (MGF), and a compression function. Such a MGF produces a deterministic pattern of bits of any desired length based on an input. The encryptor 298 encrypts the data 306 using the deterministic key 308 to produce encrypted data 310).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN-Khoury-Grube with the teaching of VAS providing the network maintenance can be performed by identifying the slice name information error in equipment within the system needs replacing, upgrading, repairing, and/or expanding. The slice name information error in DSN in computing system can be effectively identified, where the combination of elements according to known methods would yield a predictable result, (VAS, see paragraphs [0014, 0062]).  

With respect to claims 5 and 12, GLADWIN-Khoury-Grube teaches the method, yet fails to explicitly disclose further comprising:
generating the data tag by applying a deterministic function to the encrypted data segment.
However, VAS discloses further comprising:
generating the data tag by applying a deterministic function to the encrypted data segment (VAS, see FIG. 17A and paragraphs [0167-0168] FIG. a deterministic all or nothing transform (AONT) encoder. The deterministic AONT encoder includes a key generator 296, an encryptor 298, a hashing function 300, a masking function 302, and a combiner 304 to transform data 306 (e.g., a data segment) into a secure package 316. The key generator 296 generates a deterministic key 308 from the data 306. The generation of the deterministic key 308 includes performing a function on the data 306 to produce the deterministic key 308, wherein the function includes one or more of a hashing function (e.g., message digest (MD)-5, secure hash algorithm (SHA)-1, SHA-256, SHA 512), a checksum function, a hash-based message authentication code (HMAC) (e.g., HMAC-MD-5), a mask generating a deterministic pattern of bits of any desired length based on an input. The encryptor 298 encrypts the data 306 using the deterministic key 308 to produce encrypted data 310).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN-Khoury-Grube with the teaching of VAS providing the network maintenance can be performed by identifying the slice name information error in equipment within the system needs replacing, upgrading, repairing, and/or expanding. The slice name information error in DSN in computing system can be effectively identified, where the combination of elements according to known methods would yield a predictable result, (VAS, see paragraphs [0014, 0062]).  

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GLADWIN, et al. (US 20110125771) in view of Khoury (US 20080120310) in view of Grube et al. (US 20110029742) further in view of Michaelsen (US 20050002531). 

With respect to claims 3, 10 and 16, GLADWIN-Khoury-Grube teaches the method, further comprising: generating a key (GLADWIN, see paragraphs [0039] the security parameters may include one or more of encryption/decryption scheme, one or more encryption keys, key generation scheme, and data encoding/decoding scheme. Paragraphs [0084-0087] the DS processing unit 16 generates an encryption key from the data object 1 for the first storage instance of the data object. For example, the encryption key may be substantially equal to the data object 1, may be substantially equal to a representation of the data object 1 (e.g. a function has been performed on the data object 1), and a result of a mathematical function performed on the data object 1) 
GLADWIN-Khoury-Grube yet fails to explicitly disclose obfuscating the key to generate an obfuscated key; and 
storing the obfuscated key as metadata associated with the particular data segment
However, Michaelsen discloses obfuscating the key to generate an obfuscated key (Michaelsen, see paragraphs [0009-0010, 0017-0019, 0105-0109] to provide an encryption method dynamically determining both which obfuscation operation will be performed and the parameters which will govern the . Slack bits 204 may be inserted between the logical bases 106a-106d in order to further obfuscate the logical base table 206. Paragraphs [0120, 0123, 0128-0129, 0140-0150] the encryption process 282 may include obfuscating 292 the substitute segment, or substitute subsegment of the substitute segment from step 290. The lengths of the subsegments subject to an obfuscation operation 292 may be different than in the substitution process 290. Obfuscating 292 may include inserting bits before or after the substitute segment, or before or after a subsegment, or applying bit wise operations such as the "exclusive or," shifts, or further substitutions as described in step 290. The parameters defining the obfuscating functions used may be chosen based on outputs from a data source 100, such as an RPGM 102. ); and
storing the obfuscated key as metadata associated with the data segment (Michaelsen, see paragraphs [0017-0019, 0105-0109, 0123, 0129-0135], The segment may be further divided into bit patterns of random length. The length of a bit pattern may likewise be determined by a pattern output from the data source. Each bit pattern may be substituted with a value from the data source. The substituted values may then be stored in a buffer. Bit patterns of random length may be read from the input buffer and subject to obfuscation operations and the obfuscated bits written back to the input buffer. The contents of the in-process buffer is then written to an output store for transmission. The repeating obfuscation access steps 308 and storing 310 obfuscation parameters may be performed in accordance with obfuscation processing in the encryption process 282. That is steps 308 and 310 will be repeated for each obfuscation performed in the obfuscation step 292 of the encryption process 282).
.  

Claims 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GLADWIN, et al. (US 20110125771) in view of Khoury (US 20080120310) ) in view of Grube et al. (US 20110029742) further in view of Volvovski et al (US 20110225209). 

With respect to claims 7, 14 and 17, GLADWIN-Khoury-Grube  teaches the method, yet fails to explicitly disclose further comprising:
extracting the data tag from a write slice request to generate an extracted data tag; and 
comparing the extracted data tag to a data tag list including a list of data tags associated with encoded data slices already stored in the DSN memory.
However, Volvovski discloses further comprising:
extracting the data tag from a write slice request to generate an extracted data tag (Volvovski see paragraphs [0087-0089] the DS unit receives the registry information in an unsolicited method from time to time from the DS managing unit. The DS unit may store the registry information in the cache memory 138. The DS unit then extracts from the registry information a slice name assignment for the DS unit 172. The slice name assignment indicates a range of slice names assigned to a vault and corresponding to a plurality of potential data slices that may be produced in the future. For example, each potential slice name within the range of slice names includes common slice identifiers consistent with a particular pillar of a vault. Examples of common slice identifiers include the slice index (which is based on the vault ID and pillar ID), the vault ID and the vault generation of the vault. Other elements of the slice name that do the file ID (i.e. equivalent to data tag) is directly dependent upon the data object … FIG. 11, the file ID varies over the range of slice names assigned to the DS unit. Therefore, within a slice name range assigned to the DS unit, the most significant bits of the DSN addresses are held constant, including the slice index, the vault identifier, and the vault generation, whereas the least significant bits of the DSN addresses sequence through the addresses to specify data slice information, including the file identifier or block identifier of potential future data slices.); and
comparing the extracted data tag to a data tag list including a list of data tags associated with encoded data slices already stored in the DSN memory (Volvovski, see paragraphs [0089, 0098-0099, 0108] Once the DS unit extracts the slice name assignment from the registry information, the processing module of the DS unit can allocate a portion of the physical memory of the DS unit to store the potential data slices for the vault 174. For example, if the range of slice names assigned to the DS unit requires one terabyte of memory to store all of the potential data slices associated with the range of slice names, the DS unit can allocate one terabyte of memory to the slice name range of the vault. The DS unit may utilize the registry information contained in the cache memory based on a previous update of the registry information. The DS unit may determine to update the registry information stored in the cache memory when the registry information is required for operation of the DS unit. The DS unit may continue to utilize the registry information stored in the cache memory when the DS unit does not receive updated registry information in response to a registry information update request message. The DS unit may determine if new slice range assignments are present in the updated registry information by comparing the updated registry information to the registry information previously stored at the DS unit 202. Paragraph [0108] further discloses retrieving data objects from the storage set 240 and comparing the data objects to each other, or by retrieving data object checksums from the storage set 240 and comparing the data object checksums to each other. The processing module 230 may determine expired data based on retrieving data object version numbers from the storage set 240 and comparing the data object version numbers to each other to identify the most current and the older versions. The processing module 230 can delete a redundant or older version of the data object and point all directory 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN-Khoury-Grube  with the teaching of Volvovski to provide the processing module that calculates a data compression function of the data object, and produces a file identifier corresponding to the result of the data compression function, where a source name for the data object is produced by applying the file identifier, and the user file name is linked to the source name in a file system directory, and thus prevents loss of data, and also enables increasing the storage capacity of the dispersed storage device. While this addresses the loss of data issue, it raises a security issue since multiple copies of data are available, which increases the chances of unauthorized access, where the combination of elements according to known methods would yield a predictable result, (Volvovski, see paragraphs [0011-0012]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GLADWIN, et al. (US 20110125771) in view of Khoury (US 20080120310) ) in view of Grube et al. (US 20110029742)further in view of Tamura et al. (US 20110138144). 

With respect to claim 19, GLADWIN-Khoury-Grube  teaches the distributed storage network (DSN) memory, yet fails to explicitly disclose further configured to:
store metadata associated with the first encoded data slice in one of the plurality of distributed storage (DS) units included in the DSN memory. 
However, Tamura discloses further configured to:
store metadata associated with the first encoded data slice in one of the plurality of distributed storage (DS) units included in the DSN memory (Tamura, see paragraphs [0102-0105] The storage devices 110, 210, 310, and 410 stores, among others, metadata of slices, i.e., the data that describes each slice. FIG. 5 illustrates an example of data stored in a storage device. Specifically, the illustrated storage space of the storage device 110 is largely divided into the following two regions: metadata region 110a and data entity region 110b. The metadata region 110a stores metadata used for the purpose of managing slices. Specifically, logical-volume slice metadata 51, 52, 53, is metadata of slices allocated to logical volumes. De-duplicate-volume slice metadata 61, 62, 63 . . . is metadata of slices allocated to de-duplicate volumes.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of GLADWIN-Khoury-Grube  with the teaching of Tamura providing the node storage system, stores, among others, metadata of slices, including instruction for storing the de-duplication address in data unit record memory together with detected data unit, while canceling allocation of storage space to detected data unit such that several data blocks duplicated in different disk nodes are consolidated into single block. Hence the redundancy of stored data is reduced by removing data duplicated across the disk nodes and the efficient use of data storage resource is enabled, where the combination of elements according to known methods would yield a predictable result, (Tamura, see paragraphs [0012, 0102]).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub US 20100268692 Data securing method for dispersed storage network, involves appending integrity record to data slices so as to generate modified data slices, where modified data slices are transmitted to set of storage units.
PG. Pub. US 20100268877 Method of securing data in dispersed storage network, by making encoded data element from single pillar insufficient to identify at least one encoder constant which can be identified based on encoded data elements from pillars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02/27/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457